     Case 8:20-cv-01837-WFJ-CPT Document 2 Filed 08/10/20 Page 1 of 2 PageID 23




                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                      TAMPA DIVISION

ELIJAH CAPEHART,

       Petitioner,

v.                                                                      Case No. 8:20-cv-1837-T-02CPT

SECRETARY, DEPARTMENT
OF CORRECTIONS,

       Respondent.
                                        /

                                               ORDER

       Mr. Capehart, a Florida prisoner, initiated this action by filing a petition for a writ of habeas

corpus challenging a conviction for burglary of a dwelling entered in Pinellas County, Florida, in 2014

(Doc. 1). Because the petition was filed after the enactment date of the Antiterrorism and Effective

Death Penalty Act of 1996 (hereinafter "AEDPA"), it is governed by the provisions thereof. See

Wilcox v. Singletary, 158 F.3d 1209, 1210 (11th Cir. 1998), cert. denied, 531 U.S. 840 (2000). The

AEDPA contains several habeas corpus amendments, one of which established a "gatekeeping"

mechanism for the consideration of "second or successive habeas corpus applications" in the federal

courts, see 28 U.S.C. ' 2244(b). See Stewart v. Martinez-Villareal, 523 U.S. 637, 641-42 (1998).

Section 2244(b) provides, in pertinent part, that before a second or successive application for habeas

corpus relief is "filed in the district court, the applicant shall move in the appropriate court of appeals

for an order authorizing the district court to consider the application." 28 U.S.C. ' 2244(b)(3)(A).

       Mr. Capehart previously sought federal habeas relief in this Court regarding the conviction he

challenges in this action. See Capehart v. Secretary, Department of Corrections, Case No.

8:16-cv-2222-T-02SPF (M.D.Fla.) (petition denied May 28, 2019). Therefore, the instant petition is
    Case 8:20-cv-01837-WFJ-CPT Document 2 Filed 08/10/20 Page 2 of 2 PageID 24




his second petition challenging the conviction. Consequently, pursuant to Section 2244(b)(3), Mr.

Capehart was required to obtain authorization from the Eleventh Circuit Court of Appeals prior to

initiating this action. See Medina v. Singletary, 960 F.Supp. 275, 277-78 (M.D. Fla. 1997) (and cases

cited therein). He has not, however, alleged or shown that the court of appeals has authorized this

Court to consider his petition. Accordingly, this Court is without jurisdiction to consider the petition, 1

and this case must be dismissed to allow Mr. Capehart the opportunity to seek said authorization.

        It is therefore ORDERED that:

        1. The petition (Doc. 1) is DISMISSED without prejudice.

        2. The Clerk of the Court is directed to send Mr. Capehart the Eleventh Circuit’s application

form for second or successive habeas corpus petitions under 28 U.S.C. ' 2244(b) and close this case.

        DONE and ORDERED in Tampa, Florida, on August 10, 2020.




SA: sfc
Copy to: Elijah Capehart, pro se




2
 See Wells v. AG, 2012 U.S. App. LEXIS 7542, at *4 (11th Cir. Apr. 16, 2012) (unpublished) (district court must
dismiss second or successive ' 2254 petition for lack of jurisdiction unless the prisoner has obtained an order from
court of appeals authorizing the district court to consider it).




                                                          2
